DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10740867. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below and with reference to the following table showing similarities between claims.
Conflicting US Patent No. 10740867
Pending Application 16990680
Claim 1. 
A computer graphics processing method comprising:
performing compression of vertex parameter values with a vertex shader to generate compressed vertex parameter values;
writing the compressed vertex parameter values to a cache;
accessing the compressed vertex parameter values written to the cache with a pixel shader wherein accessing the compressed vertex parameter values includes disabling or bypassing hardware that performs interpolation on vertex parameter values; and
performing decompression of the compressed vertex parameter values with the pixel shader.

A computer graphics processing method comprising:



storing vertex parameter values generated by a vertex shader in a memory; and
accessing the vertex parameter values stored in the memory with a pixel shader 
wherein accessing the vertex parameter values includes disabling or bypassing hardware that performs interpolation on vertex parameter values.


Here the more specific compression is not mentioned in the new set of claims but compressed vertex parameter values are still generated vertex parameters values generated by the vertex parameters and are accessed with a pixel shader from a memory which is a broader version of a cache.  Thus it can be seen that the instant claim 1 is merely a broader version of the conflicting patented claim and thus is effectively a genus to the species recited in claim 1 of the conflicting patent.  The more specific claim 1 of the conflicting patent thus anticipates the claimed genus in the pending application as clearly the conflicting claims perform the method of claim 1 of the pending application when running the more specific implementation.  
Note that similar reasoning applies to independent claims 9 and 20 which are at least as broad or broader (in the case of claim 9) than claim 1 which is already anticipated by the conflicting claim above.
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1))
Conflicting Patent 10740867
Pending Application 16990680
2
2
3
3

4
5
5
6
6
7
7
8
8
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613                

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613